190 P.3d 380 (2008)
345 Or. 160
CHAMBERLAIN
v.
MYERS.
No. (S055744).
Supreme Court of Oregon.
July 23, 2008.
Ballot titles certified.
Upon consideration by the court. On July 3, 2008, petitioners Tom Chamberlain and Barbara Byrd filed objections to the Attorney General's modified ballot title. The court determines that petitioners' objections are not well taken and denies the same. The court certifies to the Secretary of State the Attorney General's modified ballot title for Proposed Initiative No. 26 (2010). ORS 250.085(10)(a).